IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                          August 12, 2008

                                       No. 07-60730                   Charles R. Fulbruge III
                                                                              Clerk

FRED COLE

                                                  Plaintiff - Appellant
v.

NOBLE DRILLING CORPORATION

                                                  Defendant - Appellee



                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                             USDC No. 1:05-CV-479


Before HIGGINBOTHAM, DAVIS, and BARKSDALE, Circuit Judges.
PER CURIAM:*
       Having reviewed the district court’s order, the parties’ briefs, and the
record and having heard oral argument, we affirm essentially for the reasons
stated in the district court’s well-reasoned and comprehensive order.
       AFFIRMED.




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.